COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 THE CITY OF EL PASO, TEXAS,
                                                 §
                        Appellant,
                                                 §               No. 08-12-00243-CV
 v.
                                                 §                   Appeal from
 HAROLD COLLINS AND
 CATHERINE TEAGUE-COLLINS,                       §                171st District Court
 INDIVIDUALLY AND AS NEXT
 FRIENDS OF JADE COLLINS, A                      §             of El Paso County, Texas
 MINOR, AND JASMINE COLLINS,
 A MINOR,                                        §                (TC # 2009-2736)

                        Appellees.               §


                                        JUDGMENT

       This Court has considered this cause on the record and concludes that there was error in

the judgment. We therefore reverse the trial court’s order denying the plea to the jurisdiction as

it applies to Appellees’ responsible third party claim and render judgment dismissing that claim.

We reverse the trial court’s order denying the plea to the jurisdiction as it applies to Appellees’

premises liability claim and remand the cause to the trial court to allow Appellees an opportunity

to amend their pleadings to cure the jurisdictional defects. We affirm the trial court’s order

denying the plea to the jurisdiction as it applies to Appellees’ negligence claim.

       We further order that the Appellant recover from Appellees all costs, both in this Court

and the court below, for which let execution issue. This decision shall be certified below for
observance.

       IT IS SO ORDERED THIS 18TH DAY OF DECEMBER, 2013.



                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                               2